DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Status of Claims
Claims 1 and 21 are amended due to Applicant's amendment dated 08/10/2022.  Claims 1-19 and 21 are pending and claim 6 is withdrawn from consideration.
Response to Amendment
The rejection of claims 1-5, 11-14, 17-19, and 21 under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) is overcome due to the Applicant’s amendment dated 08/10/2022. The rejection is withdrawn. 
The rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over Lee in view of “Synthesis and Application of Thiadiazoloquinoxaline-Containing Chromophores as Dopants for Efficient Near-Infrared Organic Light-emitting Diodes” by Qian et al. (“Qian”) is overcome due to the Applicant’s amendment dated 08/10/2022. The rejection is withdrawn. 
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Lee in view of “Rhenium oxide as an efficient p-dopant to overcome S-shaped current density-voltage curves in organic photovoltaics with a deep highest occupied molecular orbital level donor layer” by Kim et al. (“Kim”) is overcome due to the Applicant’s amendment dated 08/10/2022. The rejection is withdrawn. 
However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 50-52 of the reply dated 08/10/2022 with respect to the rejection of claims 1-5, 7-19, and 21 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant argues that the cited references do not teach the claims as amended.
Examiner's response –While the previously cited reference Lee (US 2015/0349266 A1) alone fails to teach the claims as amended, the newly cited reference Kim (US 2014/0014927 A1) teaches an electron transport layer comprising a compound that reads on the claimed Formula 601, as described in greater detail below. Providing such an electron transport layer in the OLED of Lee provides a device having high efficiency and long life-span characteristics, as taught by Kim in ¶ [0007].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) in view of Kim US 2014/0014927 A1 (“Kim”).
Regarding claims 1-3, Lee teaches an organic light-emitting device that includes a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer includes an emission layer (EML), a hole transport region, and an electron transport region (abstract). The hole transport region includes an electron blocking layer (EBL), and the electron transport region includes at least one selected from an electron transport layer (ETL) and electron injection layer (EIL) (abstract).
Lee teaches a specific example of an organic light-emitting device in Example 2, wherein the device includes an anode, an EBL, an EML, an ETL, and a cathode (¶ [0274]-[0279]). In Example 2, Compound H-03 (shown below) is used as the EBL material, Ir(ppy)3 is used as a green phosphorescent dopant, and Alq3 is used as an ETL material (¶ [0053], [0274], [0278]-[0279], and pg. 6). 


    PNG
    media_image1.png
    145
    226
    media_image1.png
    Greyscale

Lee fails to teach the EML comprises a near-infrared NIR light-emitting compound having a maximum emission wavelength of about 680 nm or more. However, Lee does teach the phosphorescent dopant may alternatively be PtOEP, which has the structure below (¶ [0160]). 

    PNG
    media_image2.png
    248
    255
    media_image2.png
    Greyscale

Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ir(ppy)3 with PtOEP, because Lee teaches the variable may suitably be selected as the phosphorescent dopant.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the dopant in the EML of the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Lee teaches the claimed invention above but fails to specifically teach PtOEP is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 680 nm or more. It is reasonable to presume that PtOEP being a NIR light-emitting compound and having a maximum emission wavelength of about 680 nm or more is inherent to Lee. Support for said presumption is found in the instant specifications, wherein an identical compound PT88 is listed (instant pg. 29). 

    PNG
    media_image3.png
    224
    258
    media_image3.png
    Greyscale

The instant specification recites that this compound Pt88 is an example of an organometallic compound capable of emitting NIR light having a maximum emission wavelength of about 680 nm or more (instant ¶ [00130]). As Pt88 of the instant specification and PtOEP of Lee are identical, both compounds would have the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Lee fails to teach an ETL material that reads on the claimed Formula 601. However, Lee desires devices having improved efficiency and lifespan (¶ [0007]).
Kim teaches an organic light emitting device comprising an electron transport layer which includes a compound represented by the following Chemical Formula 1 and an alkali metal complex (¶ [0008]). Such a device has high efficiency and long life-span characteristics (¶ [0007]).

    PNG
    media_image4.png
    147
    177
    media_image4.png
    Greyscale

Kim teaches specific examples of compounds represented by Chemical Formula 1 including Chemical Formula 2 (¶ [0016]).

    PNG
    media_image5.png
    282
    361
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ETL layer of Example 2 of Lee with an electron transport layer comprising a compound represented by Chemical Formula 1 and an alkali metal complex, based on the teaching of Kim.  The motivation for doing so would have been to obtain a device having high efficiency and long life-span characteristics, as taught by Kim.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Chemical Formula 2 as the compound represented by Chemical Formula 1, because it would have been choosing a specifically exemplified compound taught by Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron transport layer of the organic light-emitting device of Lee in view of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional electron transport layers comprising compounds of Chemical Formula 1 having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As discussed above, Compound H-03 of Lee has the following structure:

    PNG
    media_image1.png
    145
    226
    media_image1.png
    Greyscale

Per claims 1-2, Compound H-03 of Lee reads on the claimed Formula 101 wherein:
X101 is C(R105)(R106) and X102 is N-[(L107)a107-R107];
Y is P;
L101-L107 are single bonds;
a101 to a107 are each independently 1; and
R101-R103 are each hydrogen, R105 and R106 are each a C1 alkyl group, and R104 and R107 are each an unsubstituted C6 aryl group.
As discussed above, Chemical Formula 2 of Kim has the following structure:

    PNG
    media_image5.png
    282
    361
    media_image5.png
    Greyscale

Per claim 1, Chemical Formula 2 of Kim reads on the claimed Formula 601 wherein:
Ar601 is a quinoline group;
xe11 is represented by 1;
L601 is a phenylene group;
xe1 is an integer of 1;
R601 is a triazinyl group substituted with naphthyl; and
xe21 is an integer of 1.
Regarding claims 4-5, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
As discussed above, the compound PtOEP of Lee has the structure below: 

    PNG
    media_image2.png
    248
    255
    media_image2.png
    Greyscale

PtOEP reads on claimed Formula I wherein M is Pt(II); L1 is selected from Formula 1-1; n1 is 1; L2 is not required to be present; and n2 is 0.
Per claims 4-5, the compound PtOEP of Lee reads on Formula 1-1 wherein:
A1 to A4 are each independently a C4 heterocyclic group (pyrrole);
Z1 and Z3 are each covalent bonds, and Z2 and Z4 are each coordinate bonds;
X1 to X4 are each independently N;
X5 is not required to be present;
Y1 to Y8 are each independently C;
T1 to T4 are each independently selected from *-C(R5)=*’;
L5 is not required to be present;
a5 is not required to be present;
R1 to R4 are unsubstituted C2 alkyl groups, R5 is hydrogen, and R6 and R7 are not required to be present; and
b1 to b4 are each independently 2. 

Regarding claims 11-13, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
In the modified Example 2, Lee teaches the EML is formed by co-depositing a host and dopant at a weight ratio of 85:15, wherein the host is CBP (¶ [0277] and [0279]). 
The compound CBP fails to read on any of the claimed Formulas 11-HT, 21-HT, 31-HT, 41-HT, 51-HT, 61-HT, or 71-HT. However, Lee does teach the host may be CBP, ADN, or other host compounds (¶ [0117]), wherein ADN has the structure below (pg. 25).

    PNG
    media_image6.png
    157
    325
    media_image6.png
    Greyscale

Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host compound CBP with ADN, because Lee teaches the variable may suitably be selected as the host.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the host in the EML of the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Per claims 11-13, the ADN compound reads on claimed Formula 31-HT wherein:
X21 is not required to be present;
A11, A12, A21 to A24, A61, A62, and A71 to A74 are not required to be present;
A31 is an unsubstituted C10 carbocyclic group and is selected from a group derived from Formula A31-1 
    PNG
    media_image7.png
    75
    105
    media_image7.png
    Greyscale
;
L11 to L13, L21 to L25, L41 to L42, and L51 to L55 are not require to be present, and L31 is a C14 carbocyclic group;
a11 to a13, a21 to a25, a41 to a43, and a51 to a55 are not required to be present, and a31 is 1;
R11, R12, R14, R15, R21, R22, and R24 to R29 are not required to be present;
R13, R23, R41 to R43, and R51 to R54 are not required to be present, and R31  is a C10 aryl group;
b31 is 1; and
Q41 to Q43 and Q51 to Q53 are not required to be present.
Regarding claims 11 and 14, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
In the modified Example 2, Lee teaches the EML is formed by co-depositing a host and dopant at a weight ratio of 85:15, wherein the host is CBP (¶ [0277] and [0279]). 
The compound CBP fails to read on any of the claimed Formulas 11-HT, 21-HT, 31-HT, 41-HT, 51-HT, 61-HT, or 71-HT. However, Lee does teach the host may be Compound H46 (¶ [0138]), wherein Compound H46 has the structure below (pg. 31). 

    PNG
    media_image8.png
    271
    291
    media_image8.png
    Greyscale

Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host compound CBP with Compound H46, because Lee teaches the variable may suitably be selected as the host.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the host in the EML of the organic light-emitting device of Lee in view of Kim and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Per claims 11 and 14, Compound H46 of Lee reads on claimed Formula 61-ET wherein:
X71 is not required to be present;
A61 is a C16 heterocyclic group and A62 is a C6 carbocyclic group, and A71 to A74 are not required to be present;
L61 to L63 are unsubstituted single bonds, and L71 to L75 are not required to be present;
a61 to a63 are each independently 1, and a71 to a75 are not required to be present;
R61 is a substituted C5 heteroaryl group, R63 is a C6 aryl group, R62, R64, and R65 are hydrogen, and R71 to R79 are not required to be present; and
wherein A61 is a π electron-depleted nitrogen-containing C16 heterocyclic group, and R61 is a substituted π electron-depleted nitrogen-containing C5 heteroaryl group;
wherein the substituents of the C5 heteroaryl group of R61 are C6 aryl groups.
Regarding claims 17-18, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
Lee does not specifically teach the hole transport region of the organic light-emitting device of the modified Example 2 comprises a p-dopant. However, Lee does teach the hole transport region may further include a charge-generating material, wherein the charge-generating material may be a p-dopant, and examples of the p-dopant include quinone derivatives (wherein listed examples include compounds comprising cyano groups) and metal oxides (¶ [0110]-[0111]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant charge generating material, because one of ordinary skill in the art would reasonably have expected the elements of the hole transport region to predictably maintain their respective properties or functions after a p-dopant charge generating material has been added, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 19, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
While Lee fails to specifically teach the device of the modified Example 2 is included in an apparatus, Lee does teach the organic light-emitting device may be applied to various types of flat display devices (¶ [0194]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use organic light-emitting device of modified Example 2 in a flat display device, because one of ordinary skill in the art would reasonably have expected the elements of the organic light-emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
A flat display device meets the claim limitation of an electronic apparatus comprising the organic light-emitting device.
Regarding claim 21, Lee teaches an example of an organic light-emitting device in Example 2, wherein the device includes an anode, an EBL, an EML, an ETL, and a cathode (¶ [0274]-[0279]). In Example 2, Compound H-03 (shown below) is used as the EBL material, Ir(ppy)3 is used as a green phosphorescent dopant, and Alq3 is used as an ETL material (¶ [0053], [0274], [0278]-[0279], and pg. 6). 


    PNG
    media_image1.png
    145
    226
    media_image1.png
    Greyscale

Lee fails to teach the EML comprises a near-infrared NIR light-emitting compound having a maximum emission wavelength of about 680 nm or more. However, Lee does teach the phosphorescent dopant may alternatively be PtOEP, which has the structure below (¶ [0160]). 

    PNG
    media_image2.png
    248
    255
    media_image2.png
    Greyscale

Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ir(ppy)3 with PtOEP, because Lee teaches the variable may suitably be selected as the phosphorescent dopant.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the dopant in the EML of the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Lee teaches the claimed invention above but fails to specifically teach PtOEP is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 680 nm or more. It is reasonable to presume that PtOEP being a NIR light-emitting compound and having a maximum emission wavelength of about 680 nm or more is inherent to Lee. Support for said presumption is found in the instant specifications, wherein an identical compound PT88 is listed (instant pg. 29). 

    PNG
    media_image3.png
    224
    258
    media_image3.png
    Greyscale

The instant specification recites that this compound Pt88 is an example of an organometallic compound capable of emitting NIR light having a maximum emission wavelength of about 680 nm or more (instant ¶ [00130]). As Pt88 of the instant specification and PtOEP of Lee are identical, both compounds would have the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Lee fails to teach an ETL material that reads on the claimed Formula 601. However, Lee desires devices having improved efficiency and lifespan (¶ [0007]).
Kim teaches an organic light emitting device comprising an electron transport layer which includes a compound represented by the following Chemical Formula 1 and an alkali metal complex (¶ [0008]). Such a device has high efficiency and long life-span characteristics (¶ [0007]).

    PNG
    media_image4.png
    147
    177
    media_image4.png
    Greyscale

Kim teaches specific examples of compounds represented by Chemical Formula 1 including Chemical Formula 2 (¶ [0016]).

    PNG
    media_image5.png
    282
    361
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ETL layer of Example 2 of Lee with an electron transport layer comprising a compound represented by Chemical Formula 1 and an alkali metal complex, based on the teaching of Kim.  The motivation for doing so would have been to obtain a device having high efficiency and long life-span characteristics, as taught by Kim.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Chemical Formula 2 as the compound represented by Chemical Formula 1, because it would have been choosing a specifically exemplified compound taught by Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron transport layer of the organic light-emitting device of Lee in view of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional electron transport layers comprising compounds of Chemical Formula 1 having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As discussed above, Compound H-03 of Lee meets the limitations of the claimed Formula 101 and Chemical Formula 2 of Kim meets the limitations of the claimed Formula 601.
The modified Example 2 teaches the organic light-emitting device comprises a hole injection layer (HIL) formed from 2-TNATA and a hole transport layer (HTL) formed from NBP (¶ [0275]). Thus, the modified Example 2 of Lee in view of Kim fails to teach wherein the compound represented by the claimed Formula 101 is the only hole transporting material in the emission layer and the hole transporting region.
However, Lee teaches the hole transport region includes an electron blocking layer (EBL) and at least one selected from a hole injection layer (HIL), a hole transport layer (HTL), and a buffer layer (abstract). Therefore, the HTL and HIL are not required to be present in the hole transport region of the organic light-emitting device of Lee in view of Kim. 
Given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a buffer layer in place of the HIL and HTL, because Lee teaches the variable may suitable be selected as the layer of the hole transporting region that is not the EBL.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified hole transporting region would be useful in the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Lee teaches the buffer layer may include any suitable material that may be included in the hole transport region (¶ [0112]). Lee teaches a compound represented by Formula 1 is suitable for use as the EBL material (¶ [0022]), and is thus suitable material for the hole transport region. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a compound represented by Formula 1 as the material for the buffer layer, because it would have been choosing a material that is suitable for use in the hole transport region, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport region of the organic light-emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a buffer layer comprising suitable hole transport region materials having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound H-03 as the buffer layer material, because it would have been choosing a specific example of Formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the buffer layer material of the organic light-emitting device of Lee in view of Kim and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the modified Example 2 comprises a hole transport region consisting of only an EBL and a buffer layer, and the EBL and buffer layer are both formed from Compound H-03, the only hole transporting material in the emission layer and the hole transport region is a compound represented by the claimed Formula 101.
	
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) in view of Kim et al. US 2014/0014927 A1 (“Kim”) as applied to claim 1 above, and further in view of “Synthesis and Application of Thiadiazoloquinoxaline-Containing Chromophores as Dopants for Efficient Near-Infrared Organic Light-Emitting Diodes” by Qian et al. (“Qian”).
Regarding claims 7-10, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
Lee fails to teach the organic light-emitting device of modified Example 2 contains a dopant compound that reads on the claimed formulas of claim 8. However, Lee does teach the dopant of the EML is not limited to the examples taught (¶ [0159] and [0171]).
Qian teaches organic light-emitting diodes comprising near-infrared (NIR) fluorescent chromophores with a NIR emission in a range from 784 to 868 nm, wherein the fluorescent chromophores are based on [1,2,5]thiadiazolo[3,4-g]quinoxaline (TQ) as an electron acceptor and triphenylamine as an electron donor (abstract). Qian teaches the organic NIR fluorescent chromophores are used as dopants (pg. 1589, Introduction), wherein the advantages of using these fluorescent chromophores as dopant emitters include high thermal stability and glass transition temperatures (abstract). Qian further teaches organic light-emitting diodes comprising these chromophores have high efficiency and radiance (pg. 1594, Conclusion). Qian teaches specific examples of the NIR fluorescent chromophores including NIR chromophore 1 (shown below), which is a thiadiazole-based condensed polycyclic core-containing compound (Figure 1). 

    PNG
    media_image9.png
    140
    223
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute PtOEP with NIR chromophore 1 in the device of the modified Example 2 of Lee in view of Kim, as taught be Qian.  The motivation for doing so would have been to produce a device with a high thermal stability and glass transition temperature, with high efficiency and radiance, as taught by Qian.
Per claims 8-10, NIR chromophore 1 reads on the claimed Formula 2-1 and Formula 2-1(2) wherein:
A7 is a C4 heterocyclic group (pyrazine) and A8 is a C2 heterocyclic group (thiadiazole);
L9 and L10 are each unsubstituted C6 carbocyclic groups;
a9 and a10 are each 1;
R7 and R8 are each hydrogen;
R9 and R10 are each –N(Q1)(Q2);
b7 is 2 and b8 is 0; and
Q1 and Q2 are each C6 aryl groups, and Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) in view of Kim et al. US 2014/0014927 A1 (“Kim”) as applied to claim 1 above, and further in view of Kim, Dae-Ho, et al. "Rhenium oxide as an efficient p-dopant to overcome S-shaped current density-voltage curves in organic photovoltaics with a deep highest occupied molecular orbital level donor layer." Applied Physics Letters 101.15 (2012): 153303. (“D. H. Kim”).
Regarding claims 15-16, Lee in view of Kim teach the organic light-emitting device of claim 1, as described above. 
Lee does not specifically teach the hole transport region of the organic light-emitting device of Example 2 comprises a p-dopant. However, Lee does teach the hole transport region may further include a charge-generating material, wherein the charge-generating material may be a p-dopant, and examples of the p-dopant include quinone derivatives (wherein listed examples include compounds comprising cyano groups) and metal oxides (¶ [0110]-[0111]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant charge generating material, because one of ordinary skill in the art would reasonably have expected the elements of the hole transport region to predictably maintain their respective properties or functions after a p-dopant charge generating material has been added, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Lee fails to specifically teach the p-dopant is a metal halide. However, Lee does teach the p-dopant is not limited to the examples (¶ [0111]). 
D. H. Kim teaches p-doping of a hole transport layer (HTL) in organic photovoltaics, wherein the p-dopant may be copper iodide (CuI) (pg. 101). D. H. Kim teaches the p-doping of the HTL increases the conductivity of the HTL (pg. 101).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select CuI as a p-dopant for the hole transporting region of Lee in view of Kim, based on the teaching of D. H. Kim.  The motivation for doing so would have been to increase the conductivity of the hole transporting region, as taught by D. H. Kim.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786